4/25/2019
        Case                               Faketoshi Craig
                       9:18-cv-80176-BB Document     159-7 Wright Entered
                                                                  Presents Provably
                                                                               on Fake Documents
                                                                                    FLSD   Docketin Kleiman Case
                                                                                                       04/28/2019 Page 1 of 8
    About    Contact    Privacy Policy        Bitcoin $5,494.00 ! 1.09%        Ethereum $164.81 ! 1.00%            XRP $0.302993 ! 1.73%                 Bitcoin Cash $281.16


                                                              HOME       NEWS    ANALYSIS       FX INDUSTRY         THOUGH LEADERSHIP               CRYPTO       REGULA


1




    Faketoshi Craig Wright Presents Provably Fake
    Documents in Kleiman Case
            by Viraj Shah —       April 17, 2019 in Crypto news 4 min read




                                        Share on Facebook                                                    Share on Twitter                                       




    Craig Wright is in the news again. A high-pro le Bitcoin lawsuit has brought the crypto community’s attention back to the man
    who claims to be Bitcoin’s founder Satoshi Nakamoto. Recently, he was found to have presented provably fake documents yet
    again.


    An overview of the Kleiman case
    The estate of Dave Kleiman sued Craig Wright for stealing over 1 million Bitcoin from Kleiman shortly after he died. Reddit and
    Twitter users were quick to point out the problems with emails submitted by Wright as evidence. A Reddit user Contrarian
    pointed out that the timestamp on the email suggests that it was actually sent in 2014, not in 2012 as he claims.




       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.       I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                           1/8
4/25/2019
        Case                         Faketoshi Craig
                 9:18-cv-80176-BB Document     159-7 Wright Entered
                                                            Presents Provably
                                                                         on Fake Documents
                                                                              FLSD   Docketin Kleiman Case
                                                                                                 04/28/2019 Page 2 of 8




   The user suggests that the MIT keyserver timestamp of the email signature is 1394600848, which means it was sent on March
   12, 2014. It was sent two weeks before Wright led for making Uyen the director of Dave’s company. By this time, Dave was
   dead for almost a year. The story was picked up by Twitter user @DrFunkenstein6 who shared screenshots of the email,
   suggesting that if Dave hasn’t risen from the dead, the email was clearly not sent by him.


   The email that reveals all lies
   The email shared by Wright doesn’t just have a provably wrong timestamp but also spells Dave Kleiman’s name wrong. In the
   email, Kleiman misspells his name as ‘Klieman’ which also suggests that Wright fabricated the email. A Redditor also claims that
   the strategy for “appointing” someone also looks relatively odd.


       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.   I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                   2/8
4/25/2019
        Case                              Faketoshi Craig
                      9:18-cv-80176-BB Document     159-7 Wright Entered
                                                                 Presents Provably
                                                                              on Fake Documents
                                                                                   FLSD   Docketin Kleiman Case
                                                                                                      04/28/2019 Page 3 of 8
   There is no dearth of allegations against Wright, and the man has been busy sending one lawsuit after another, mostly through
   Calvin Ayre. In more recent time, the Faketoshi turned litigator is sending legal threats to more high pro le people in the crypto
   industry than ever- including Ethereum founder Vitalik Buterin and Adam Back. Both will have to work on denying Wright’s
   claims that he is the creator of Bitcoin, the fact that he hasn’t proven convincingly in the past.

   Craig Wright’s claims of being Satoshi Nakamoto have been frequently refuted in the past, and the evidence of his identity has
   been wishy-washy, to say the least. Even some of his loyal supporters, like Roger Ver, have gone their separate ways. Wright has
   tried to dismiss the Kleiman case in a Florida court but could not do so.

   Dave Kleiman’s brother Ira Kleiman alleged that Wright plotted to seize Dave’s Bitcoins and his rights to certain intellectual
   property. His estate has sued the Australian for 1.1 million BTC or fair market value of the coin plus IP theft damages.

   Tags:   Bitcoin      Craig Wright    Satoshi Nakamoto       Vitalik Buterin




                                 Viraj Shah
                                 Viraj has been writing for FXTimes covering Cryptocurrencies and Forex news for 2 years now. Also known as 'Sherlock', Viraj comments on
                                 the latest businesses emerging in the blockchain industry. His areas of expertise are Bitcoin and Blockchain. He enjoys covering new startups
                                 and busting myths across the industry.
                                 email:viraj@fxtimes.com




   Related Posts




     CRYPTO NEWS                                                   CRYPTO NEWS                                                  CRYPTO NEWS


   A Couple Threatened The Thai Kingdom’s                       New Crypto-Friendly Bank Cashaa Offers                       Craig Wright Threatens another Lawsuit for
   Independence with their ‘Sea Home’                           Personal and Business Accounts                               Libel and Defamation
    APRIL 21, 2019                                              APRIL 19, 2019                                              APRIL 18, 2019




                                                                                              




       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.               I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                                 3/8
4/25/2019
        Case                         Faketoshi Craig
                 9:18-cv-80176-BB Document     159-7 Wright Entered
                                                            Presents Provably
                                                                         on Fake Documents
                                                                              FLSD   Docketin Kleiman Case
                                                                                                 04/28/2019 Page 4 of 8




       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.   I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                   4/8
4/25/2019
        Case                         Faketoshi Craig
                 9:18-cv-80176-BB Document     159-7 Wright Entered
                                                            Presents Provably
                                                                         on Fake Documents
                                                                              FLSD   Docketin Kleiman Case
                                                                                                 04/28/2019 Page 5 of 8
                                Sponsored Links

                                How People on Medicare Get Dental Insurance in New York
                                Physicians Mutual Insurance Company®




                                30 False Facts About WWII You Shouldn't Believe
                                Ranker




                                Car Dealerships Don’t Want You Seeing This Trick To Make Your Car Last Longer
                                Livestly




                                Can you pass this man test?
                                Topixblackbeat




                                The Most Successful Lawyers in Brooklyn: Write These Down
                                Lifestyle Daily Reviews




                                If Your Indoor Cat Vomits (Do This Every Day)
                                Ultimate Pet Nutrition




     Cryptovibes Comment Policy
     We welcome relevant and respectful comments. Oﬀ topic comments may be removed.
     Please read our Comment Policy before commenting.                                                                                                           
                                                                            What do you think?
                                                                                0 Responses

                                                 Upvote           Funny        Love           Surprised             Angry            Sad



   0 Comments         Cryptovibes                                                                                                                                
                                                                                                                                                                 1   Login

    Recommend            t Tweet    f Share                                                                                                                    Sort by Best



              Start the discussion…

            LOG IN WITH                OR SIGN UP WITH DISQUS ?

                                           Name



                                                                          Be the ﬁrst to comment.




   ALSO ON CRYPTOVIBES

   Dave Rubin Ditches Patreon over Freedom of Speech and Shifts to                         TRON (TRX) Approaches a Strong Support Level, Bears are Likely
   Crypto                                                                                  to Exhaust
   1 comment • 3 months ago                                                                2 comments • 2 months ago
         shaﬁ0105 — Im curious for how long coinbase gonna pause it. Months?                     Carie Pierce — It's much more stable now. With tether it'll go up in no time
   AvatarWhat a waste.                                                                     Avatarand the bullrun will happen.

   You Can Now Buy a Subaru Using Litecoin                                                 Cryptocurrencies Mentioned in World Economic Forum 2019
   5 comments • 2 months ago                                                               Agenda
         Stu Pendisdick — "lmfao way to document their violation of FCC and IC           1 comment • 3 months ago
   Avatarregulations in a clear and indisputable way"                                           My Btc Fx (4xBit) — coin available for trade in raisex and kompler
       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.        I Agree
                                                                                         Avatarexchanges

https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                                5/8
4/25/2019
        Case                          Faketoshi Craig
                  9:18-cv-80176-BB Document     159-7 Wright Entered
                                                             Presents Provably
                                                                          on Fake Documents
                                                                               FLSD   Docketin Kleiman Case
                                                                                                  04/28/2019 Page 6 of 8
   ✉ Subscribe d Add Disqus to your siteAdd DisqusAdd   Disqus' Privacy PolicyPrivacy PolicyPrivacy




     About FXTimes
     FXTimes (formerly CryptoVibes) is a daily Cryptocurrency and Forex industry news website that has covered the latest news in the industry since 2017. Our goal is
     to drive transparency in the nance industry and provide news for our users on blockchain, exchanges, business and industry regulation.



     TOP in 24H            

       ANALYSIS                                                                                       CRYPTO NEWS




                                                                                                      French Lender Societe Generale Issues Bonds on Ethereum
       New Crypto Malware Devastates China’s Enterprises                                              worth $112 Million
        APRIL 25, 2019                                                                                APRIL 24, 2019




       ANALYSIS                                                                                       CRYPTO NEWS




                                                                                                      How to Claim BitTorrent (BTT) Airdrop for TRON (TRX) Holders.
       Ethereum Drops Below $170, Are The Bears Around?                                               The List of Exchanges
        APRIL 24, 2019                                                                                FEBRUARY 12, 2019




       CRYPTO NEWS                                                                                    CRYPTO NEWS




                                                                                                      Cardano (ADA) Crypto Card is Here. Pay with ADA in Over 33
       Cardano (ADA) has Become Particularly Visible on Japanese TVs                                  000 Retailers
        APRIL 23, 2019                                                                                DECEMBER 14, 2018


       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.   I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                         6/8
4/25/2019
        Case                         Faketoshi Craig
                 9:18-cv-80176-BB Document     159-7 Wright Entered
                                                            Presents Provably
                                                                         on Fake Documents
                                                                              FLSD   Docketin Kleiman Case
                                                                                                 04/28/2019 Page 7 of 8




                        FACEBOOK                 TWITTER               INSTAGRAM                 TELEGRAM                 RSS             YOUTUBE




       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.    I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                    7/8
4/25/2019
        Case                         Faketoshi Craig
                 9:18-cv-80176-BB Document     159-7 Wright Entered
                                                            Presents Provably
                                                                         on Fake Documents
                                                                              FLSD   Docketin Kleiman Case
                                                                                                 04/28/2019 Page 8 of 8




            (Formerly Cryptovibes.com). Daily Cryptocurrency Blockchain, Forex industry news, Opinions and more. Registered UK company no. 11705811. For
                                                     advertising inquiries please reach us via email hello@fxtimes.com




         Information                                            Newsletter

             About
                                       Like what you're reading? Subscribe to our top stories
            Contact

         Privacy Policy
                                                                  Your Email


                                                              SUBSCRIBE




                                             Copyright © 2017-2019 Cryptovibes.com. Price data provided by our o cial partner CoinGecko.




       This website uses cookies. By continuing to use this website you are giving consent to cookies being used. Visit our Privacy and Cookie Policy.   I Agree


https://www.cryptovibes.com/crypto-news/faketoshi-craig-wright-presents-provably-fake-documents-in-kleiman-case/                                                   8/8
